  19-01029-mew                         Doc 44               Filed 01/24/20                   Entered 01/24/20 09:32:59                                          Main Document
                                                                                            Pg 1 of 2
                                                       WHITEFORD, TAYLOR & PRESTON L.L.P.
                                                                                                                                                                                DELAWARE*
                                                                                                                                                                         DISTRICT OF COLUMBIA
                                                                        200 FIRST AVENUE 3 FLOOR              RD
                                                                                                                                                                               KENTUCKY
                                                                     PITTSBURGH, PENNSYLVANIA 15222                                                                             MARYLAND
                                                                                                                                                                                MICHIGAN
      SCOTT M. HARE                                                     MAIN TELEPHONE (412) 618-5600                                                                           NEW YORK
        PARTNER                                                           FACSIMILE (412) 618-5596                                                                            PENNSYLVANIA
                                                                                                                                                                                  VIRGINIA
DIRECT LINE (412)-275-2399
DIRECT FAX (412) 275-2406                                                                                                                                                  WWW.WTPLAW.COM
   SHare@wtplaw.com                                                                                                                                                          (800) 987-8705



                                                                                  January 24, 2020


    BY ECF FILING AND EMAIL

    Honorable Michael E. Wiles
    United States Bankruptcy Judge
    United States Bankruptcy Court for the
          Southern District of New York
    One Bowling Green
    New York, NY 10004-1408

                                 Re:            Blue Dog at 399, Inc. v. Seyfarth Shaw, LLP et al.
                                                Adv. No. 19-1029 (MEW)

    Dear Judge Wiles:

          This firm represents Plaintiff Blue Dog at 399, Inc. in the above-captioned
    adversary proceeding.

           By letter to you filed on January 21, 2020, Joel Haims, counsel for Defendants,
    wrote to request a discovery conference to extend the discovery deadlines in this case.
    Plaintiff agrees that the current deadlines should be extended for additional reasons
    independent of those described in Mr. Haims’ letter.

            Giving just two examples, Plaintiff has requested the deposition of Adrian
    Zuckerman, the partner at Seyfarth who oversaw the firm’s work for Blue Dog. We
    have been attempting to schedule Mr. Zuckerman’s deposition since March 2019,
    recognizing that his nomination to serve as the United States Ambassador to Romania
    could create scheduling challenges. Defendants have now advised that Mr. Zuckerman
    will not be available for his deposition until the week of March 16, 2020, which is well
    after the current close of fact discovery. We have no objection to the proposed timing,
    but recognize that it will be necessary to extend the current deadlines to accommodate
    his availability and allow adequate time for our expert to review his testimony.

          On a similar note, Defendants served a Subpoena and Notice of Deposition Duces
    Tecum to BP 399 Park Avenue LLC, the defendant in the underlying lawsuit. All parties


    *Whiteford, Taylor & Preston L.L.P. is a limited liability partnership. Our Delaware offices are operated under a separate Delaware limited liability company, Whiteford, Taylor & Preston L.L.C.
19-01029-mew     Doc 44     Filed 01/24/20    Entered 01/24/20 09:32:59   Main Document
                                             Pg 2 of 2
 Honorable Michael E. Wiles
 January 24, 2020
 Page 2


 agree that this deposition is necessary to complete discovery in the current lawsuit.
 Although counsel for BP 399 Park Avenue originally committed to producing
 documents by December 3, 2019, and later requested an extension to January 8, 2020,
 they have not yet produced any documents. Further, counsel advised that BP 399 Park
 Avenue would be unable to produce its witness for deposition until February 11, 2020,
 which is after fact discovery is currently scheduled to close. This schedule likewise
 warrants and necessitates an extension of the current discovery deadlines. (Indeed,
 prior to the start of Defendant Ralph Berman’s deposition, Mr. Haims advised that he
 believed the timing of the BP 399 Park Avenue production necessitated an extension.)

       Given that all parties agree that it is necessary to extend the current deadlines, I
 propose that the parties meet and confer and submit a proposed amended discovery
 schedule for the Court’s consideration. I will contact defense counsel today for that
 purpose.

        Thank you for your time and attention to this matter.

                                                Very truly yours,

                                              BoltMichaela
                                                Scott Michael Hare

 /SMH

 cc:    All counsel of record (by email and ecf notice)
